Citation Nr: 0939509	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asbestosis due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In September 2009, the Veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

In a November 2005 rating decision, the RO denied entitlement 
to service connection for sarcoidosis.  The previously-denied 
claim did not consider the diagnosis of asbestosis or the 
Veteran's other diagnosed respiratory conditions such as 
chronic obstructive pulmonary disease (COPD) and pulmonary 
fibrosis.  The current appeal is thus appropriately addressed 
on a de novo basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008) (holding that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a 
differently diagnosed disease or injury) see Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) (claim based on a new 
diagnosis is a new claim).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
his current lung condition as it was incurred secondary to 
asbestos exposure during active duty service.  In April 2009, 
a VA examiner determined that there was no evidence of 
asbestos-related disease in the Veteran's lungs, such as 
pleural plaques or interstitial lung disease.  This opinion 
was based on review of chest CT scans performed at the 
Charleston VA Medical Center (VAMC) in February 2007 and July 
2008.

Although the April 2009 VA examiner found that there was no 
evidence of asbestos-related pulmonary disease, the record 
also contains April 2007 and November 2008 statements from 
the Veteran's private physician diagnosing asbestosis, 
sarcoidosis, fibrosis, and other lung conditions that he 
attributed to asbestos exposure during service.  In addition, 
the Veteran's VA physicians found that his February 2007 and 
July 2008 CT scans showed honeycombing in the bases of the 
lungs with pleural plaques thought to represent possible 
early pulmonary fibrosis.  Similarly, the Veteran was 
diagnosed with possible pulmonary fibrosis by his private 
physician in July 2008.  

The record therefore contains conflicting evidence regarding 
the presence of asbestosis or other asbestos-related lung 
disease.  As the Veteran's most recent chest CT scan dates 
from July 2008, more than a year ago, and the record contains 
evidence of progression of his pulmonary condition, a new VA 
examination is necessary to determine whether the Veteran has 
a current asbestos-related lung disease due to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
examination with a pulmonologist.  The 
pulmonologist should review the claims 
folder and note such review in the 
examination report or addendum.  A CT 
scan of the Veteran's chest should be 
performed, and the pulmonologist should 
diagnose all currently-present lung 
conditions.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current pulmonary 
diseases are asbestos-related.  If so, 
the examiner should also determine 
whether it is at least as likely as not 
that they were incurred or aggravated by 
the Veteran's exposure to asbestos during 
service. 

The examiner should provide the full 
rationale for any stated opinion and 
reference the specific facts relied upon 
in reaching his or her conclusion, to 
include the results of the CT scan(s). 

2.  If the benefit sought is not granted, 
the agency of original jurisdiction 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

